F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 2 1998
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DARRELL LEE FRECH, (Suitor) ex
 rel,
             Plaintiff - Appellant,                     No. 97-6285
 v.                                               (D.C. No. 96-CV-1398)
 RONALD L. HOWLAND, an                                  (W.D. Okla.)
 individual; TIMMY K. AKINS, an
 individual; CHARLIE TUCKER, an
 individual,
             Defendants - Appellees,

 and

 JOHN DOE, to be named as
 discovered; JANE DOE, to be named
 as discovered,

             Defendants.




                           ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The

case is therefore ordered submitted without oral argument.

      Plaintiff filed a pro se complaint against Defendants in the Western District

of Oklahoma, alleging that Defendants violated his Fourth Amendment rights by

subjecting him to a fraudulent search and seizure. In response to the complaint,

Defendant Mr. Tucker filed a motion to dismiss. See R., Vol. I, Doc. 38. The

district court granted the motion and dismissed all claims against all defendants,

finding that Plaintiff had failed to state a claim for relief against any of the

Defendants. See id., Doc. 63 at 3-5. The district court also determined that it

was not required to give full faith and credit to a “Declaratory Judgment” and

“Findings of Fact” issued by Plaintiff’s “private court.” Id. at 4-5. Plaintiff’s

“Declaratory Judgment” was issued by “Our One Supreme Court in and for

Alfalfa county conferring original and exclusive jurisdiction in common law

venue for review and supervisory control by the people in and for Alfalfa county,

Oklahoma.” Appellant’s Br. at 1; see also Appellant’s Br. App. at 381-92.

Plaintiff asserts that the district court lacked jurisdiction over his complaint, and

asks this court to “enforce the Declaratory Judgment under Full Faith and Credit.”

Appellant’s Br. at 5. Plaintiff proceeds pro se for the purposes of this appeal.


                                           2
      We construe liberally the pleadings of pro se litigants. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “We review de novo a district

court’s dismissal of a cause of action for failure to state a claim upon which relief

can be granted.” Chemical Weapons Working Group, Inc. (CWWG) v. United

States Dep’t of the Army, 111 F.3d 1485, 1490 (10th Cir. 1997). The district

court invoked jurisdiction over this case pursuant to 28 U.S.C. § 1331. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291. After a thorough review of

the record, we hold that Plaintiff’s stated claims for relief are without merit and

AFFIRM the decision of the district court for substantially the same reasons given

in its Amended Order filed July 22, 1997.

      AFFIRMED.



                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                          3